I concur in the decree that that part of section 17 of Act No. 256 of 1912 which allows a foreign fraternal insurance corporation doing business in this state, like the Woodmen of the World, thirty days in which to answer a petition and citation addressed to the corporation and served upon the secretary of state, is constitutional. But I am not of the opinion that, if the act of 1912 was unconstitutional in that respect, it was made valid and constitutional by the amendment of its title, by Act No. 287 of 1914. If an act of the Legislature is unconstitutional, either in whole or in part, because its title is not indicative of its object, it cannot be made valid by a *Page 818 
subsequent act which merely amends its title so as to make it indicative of the object. The purpose of the requirement that every statute shall have a title indicative of its object is to apprise those who read the title, or who hear it read, particularly the members of the Legislature who are called upon to vote for or against the act, of the object to be accomplished by the act. That purpose could not be accomplished by an amendment of the title of an act after its adoption. If section 17 of the act of 1912 had been re-enacted also, by the act of 1914, by which the title of the former act was amended, the purpose of the act of 1914 would have been accomplished, as far as section 17 was concerned. But it cannot be said that the Legislature of 1914, by giving the act of 1912 a new title, approved and in effect re-enacted the act of 1912; because a law cannot be amended or re-enacted by reference to its title. Section 17 of article 3 of Const. 1921.
If I thought that that part of section 17 of the act of 1912 was unconstitutional, which allows a foreign fraternal insurance corporation thirty days in which to answer a petition and citation served upon the secretary of state, I would consider the whole section unconstitutional; because there is no reason to believe that the Legislature would have compelled such corporations to appoint the secretary of state as their agent for service of citation, without giving them the reasonable time which the Legislature did give them in which to answer the petition and citation thus served.
But I consider section 17 of the act of 1912 constitutional because its title declares that one of its objects is "to provide for the * * * admission" of such corporations, meaning their admission to do business in this state. In State v. Southern Bell Telephone  Telegraph Co., 171 La. 1088, 133 So. 166, 168, *Page 819 
we held that the title of an act, "To provide for the admission into the State of corporations formed in other States," etc., was a sufficient indication of the intention to prescribe the conditions on which, and to state the rights and privileges with which, foreign corporations would be permitted to do business in this state.
ROGERS, J., concurs in the decree for the reasons given by the Chief Justice.